Citation Nr: 0200218	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-20 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic synovitis and post-traumatic arthritis of the left 
knee with a history of a Baker's cyst and medial meniscus.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic synovitis and degenerative arthritis of the right 
knee with a history of torn medial meniscus.

3.  Entitlement to an effective date prior to January 12, 
1999, for a grant of service connection for chronic synovitis 
and degenerative arthritis of the right knee with a history 
of torn medial meniscus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in July 
1999, a statement of the case was issued in June 2000, and a 
substantive appeal was received in August 2000.  The veteran 
testified at an RO hearing in October 1999.  In October 2001, 
he testified at a Board videoconference hearing.

In a September 2001 statement, the veteran's representative 
indicated that the veteran experienced hip pain and back pain 
due to his favoring his knees.  This matter is hereby 
referred to the RO to clarify whether new service connection 
claims are being advanced and, if so, to accomplish all 
necessary development and adjudication. 


FINDING OF FACT

The veteran was discharged from active service in December 
1982; a claim of entitlement to service connection for right 
knee disability was not received prior to January 12, 1999.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 12, 1999, for the grant of service connection for 
chronic synovitis and degenerative arthritis of the right 
knee with a history of torn medial meniscus, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the effective 
date issue decided herein.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue of entitlement to an earlier effective 
date.  At the October 2001 Board hearing, the veteran's 
representative stated that the veteran's file was complete.  
Under these circumstances, no further action is necessary to 
assist the veteran with this claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an earlier effective date for the grant of 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Additionally, the veteran was afforded a hearing before a 
Member of the Board and RO hearing.  The Board therefore 
finds that the notice requirements of the new law have been 
met in regards to this issue.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of this issue and has notified the veteran of the 
information and evidence necessary to substantiate this 
claim.  Consequently, this issue need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand of this issue 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 


Analysis

Earlier Effective Date Claim

The veteran contends that entitlement to an effective date 
prior to January 12, 1999, is warranted for the grant of 
service connection for right knee disability which the RO has 
described for rating purposes as chronic synovitis and 
degenerative arthritis of the right knee with a history of 
torn medial meniscus.  

A review of the record reflects that in June 1985 the veteran 
filed a claim for left knee problems dating back to 1982; 
however, no mention was made of the right knee.  VA treatment 
records dated in 1985 demonstrate complaints and treatment 
relevant to the left knee.  In a September 1985 rating 
decision, the RO granted service connection for a Baker's 
cyst of the left knee, evaluated as noncompensable, effective 
from June 3, 1985.  In October 1995, the veteran sought 
entitlement to an increased rating of his service-connected 
left knee disorder, but no mention was made of the right 
knee. 

On January 12, 1999, the RO received a written statement from 
the veteran requesting an increased evaluation of his 
service-connected left knee and also requesting service 
connection for right knee problems, claimed as secondary to 
the left knee problems.  In a May 1999 rating action, the RO 
granted entitlement to service connection for pain in the 
right knee as secondary to the service-connected left knee 
disability, evaluated as 10 percent disabling, effective from 
January 12, 1999.  

The effective date for the veteran's award of service 
connection is governed by 38 U.S.C.A. § 5110(a), which 
provides that, unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An exception to this general rule applied 
if a claim is received within 1 year of separation from 
service.  In that case, the effective date shall be the day 
following separation from service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating intent to apply for one 
or more benefits.  The benefit being sought must be 
identified.  38 C.F.R. § 3.155.

Following a thorough review of the record, the Board is 
compelled to conclude that entitlement to an effective date 
prior to January 12, 1999, for the grant of service 
connection for chronic synovitis and degenerative arthritis 
of the right knee with a history of torn medial meniscus, is 
not warranted.  

There is no evidence of record that can be construed as a 
claim (either formal or informal) for service connection for 
a right knee disability prior to January 12, 1999.  
Furthermore, there is no evidence of a claim for the right 
knee filed within one year of the veteran's discharge from 
service.  The Board acknowledges the veteran's contention 
that he developed a right knee disability prior to January 
12, 1999, and his belief that the effective date for service 
connection for the right knee should therefore be earlier 
since service connection was already in effect for the left 
knee disability from which the right knee disability 
developed.  However, because no claim for service connection 
for right knee disability was received prior to January 12, 
1999, applicable law provides that the effective date of the 
grant of service connection for that disability cannot be 
earlier January 12, 1999.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  As a result, the claim for entitlement to 
an earlier effective date must be denied.  



ORDER

Entitlement to an effective date prior to January 12, 1999, 
for the grant of service connection for chronic synovitis and 
degenerative arthritis of the right knee with a history of 
torn medial meniscus is not warranted.  To this extent, the 
appeal is denied. 


REMAND

The veteran is also seeking entitlement to increased 
evaluations for his service-connected right and left knee 
disabilities.  A review of the record reflects that the 
veteran was afforded a VA examination of the knees in 
February 1999.  The record further reflects that an 
additional VA examination was requested by the RO in October 
1999.  The record indicates that chart reviews were conducted 
by two VA physicians.  At his October 2001 Board hearing, the 
veteran testified that he was never clinically examined by 
any doctor at a scheduled VA examination in January of 2000.  
(Transcript, page 4).  The veteran and his representative 
have requested that these issues be remanded to the RO for a 
current VA medical examination.  

The Board has reviewed the medical evidence of record and 
concurs that an additional VA examination of the veteran's 
knees is necessary to enable the Board to reach a final 
determination on these matters.  The Board also notes that in 
his August 2000 substantive appeal, the veteran noted that he 
had been scheduled for a magnetic resonance imaging (MRI) 
test of his knee in July 2000.  VA clinical records dated in 
July 2000 indicate that a MRI of the left knee was requested 
and scheduled.  However, a copy of any report of MRI testing 
is not of record.  Additionally, private treatment records 
demonstrate that the veteran underwent left knee surgery in 
December 2000.  Thus, preliminary action is necessary to 
ensure that all relevant medical evidence is of record and to 
afford the veteran a VA medical examination to determine the 
current severity of his service-connected right and left knee 
disabilities.  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
folder and undertake all action necessary 
to comply with the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  The RO's actions in this 
regard should include obtaining any 
additional pertinent medical treatment 
records which are not already in the 
claims file and also obtaining any MRI 
reports of the veteran's knees. 

2.  The veteran should then be afforded 
an appropriate VA examination of his 
right and left knees.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
necessary tests or studies should be 
performed and all findings must be 
reported in detail.  The examiner is 
requested to identify all manifestations 
of the veteran's right and left knee 
disabilities.  If limitation of motion is 
found, the examiner should report all 
ranges of motion in degrees.  The 
examiner should comment upon the presence 
or absence of arthritis, ankylosis, 
recurrent subluxation, lateral 
instability, or semilunar cartilage.  

The examiner is also requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran results in 
functional loss.  The examiner should 
carefully elicit the veteran's subjective 
complaints concerning each knee and offer 
an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints, including but not limited to, 
weakness, pain, and loss of sensation.  
The examiner should also make a specific 
determination as to whether each of the 
veteran's subjective complaints is 
related to his service-connected right or 
left knee disabilities.  

Finally, the examiner should comment on 
whether the veteran's service-connected 
right and left knee disabilities cause 
weakened movement, excess fatigability, 
and incoordination.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
readjudicate the issues of entitlement to 
an evaluation in excess of 20 percent for 
service-connected left knee disability 
and entitlement to an evaluation in 
excess of 10 percent for service-
connected right knee disability in 
accordance with 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59, and applicable diagnostic 
codes.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters 
addressed in this remand.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



